The offense is rape; penalty, five years in the penitentiary.
No sentence appears in the record. This constitutes a final judgment and is essential to confer jurisdiction on this Court. Art. 767, C. C. P. (1925); Doyle v. State, 286 S.W. 214.
Being without jurisdiction, this appeal is ordered dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.